Citation Nr: 0517280	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for recurrent 
nosebleeds.

4.  Entitlement to service connection for athletes foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after service, and any current 
hearing loss, if shown, is not related to service or any 
incident of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that tinnitus was manifested within one year after 
service, and any current tinnitus is not related to service 
or any incident of service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that recurrent nosebleeds are 
a current disability related to active service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
athletes foot is related to active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may an organic disease of the nervous system 
(e.g., sensorineural hearing loss) be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may an organic disease of the nervous system (e.g., 
tinnitus) be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Recurrent nosebleeds were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  Athletes foot was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for service in November 1974, the veteran's 
nose, sinuses, ears, and feet were normal.  He reported no 
history of ear, nose, or foot trouble, hearing loss, or skin 
disease.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
5
10
LEFT
15
10
5
5
10

During service, in June 1975, the veteran underwent an 
audiology examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
20
20
10
5
10


A September 1975 service medical record shows the veteran 
complained of recurrent nose bleeds.  Examination revealed 
ulceration anteriorally.

A May 1979 service medical record shows the veteran 
complained of athletes foot for four months.  On examination, 
he had scales of all toes on the right foot.  The assessment 
was athletes feet bilaterally.

When examined for discharge in November 1979, the veteran's 
nose, sinuses, ears, and feet were normal.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
15
5
10
5
15

Under a summary of the defects and diagnoses, the veteran's 
audiometry was noted to be not considered disabling.

The veteran's report of separation shows his primary 
specialty in service was system organizational maintenance 
technician.

Post-service, in February 1981, the veteran was examined for 
enlistment into the Navy Reserve.  His nose, sinuses, ears, 
and feet were normal.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
5
5
5
5

At that time, the veteran reported he was in good health.  He 
appeared to report a history of hearing loss.  He also 
reported a history of athletes foot.  He indicated no history 
of nose trouble.

A December 2000 private treatment record shows a diagnosis of 
mild sensorineural hearing loss.

An April 2002 VA record shows the veteran underwent 
audiological evaluation.  His right and left ears had hearing 
within normal limits across the frequency range.

In a December 2002 written statement, the veteran indicated 
that he had hearing loss because he had difficulty hearing 
all the words during normal conversation.  He said he talked 
louder than normal, because this was how people need to talk 
so he could hear them.  During service, he worked as an 
aircraft mechanic.  He worked on the flight line during 
aircraft start up and taxiing.  While in the Navy, he 
participated in training exercises aboard an aircraft carrier 
and was involved in more than three deployments at sea.  
During those deployments, the veteran was exposed to 
extremely loud aircraft noise at close range while working in 
the flight deck.  Although he used "earmuffs", the 
equipment did not sufficiently suppress the noise.  The 
veteran also indicated that he was treated for a severe 
nosebleed in September 1975.  To the best of his 
recollection, the injury occurred when he was fixing a 
malfunctioning cockpit canopy on the flight deck and the 
canopy abruptly opened and hit his face.  Since then, 
nosebleeds happened regularly.  He also contended that severe 
athletes foot developed around May 1979, and it was never 
cured.

An April 2003 private treatment record shows the veteran was 
diagnosed with tinea pedis (bullae type) both feet and 
onychomyosis.

In May 2003, the veteran underwent VA examination.  He denied 
past ear surgery or vertigo.  He reported tinnitus.  He had a 
positive history of noise exposure as an aircraft mechanic in 
the Navy with use of hearing protection.  The veteran denied 
noise exposure in his civilian job working for the post 
office.  He estimated his tinnitus as having been around for 
fifteen to twenty years.  It was not event related, according 
to the veteran.  He described it as bilateral and constant, 
with no adverse effect on his ability to sleep.  The veteran 
described it as ringing and buzzing, with no variation in 
loudness or pitch.


At that examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
15
15
15
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

The diagnosis was hearing within normal limits across the 
frequency range with excellent speech discrimination ability, 
bilaterally.  The examiner indicated that the veteran's 
claims file was not available for review.  The veteran 
reported a longstanding bilateral tinnitus.  However, he 
could not specify its onset or even indicate whether it had 
occurred during his military service.  He reported noise 
exposure in the military.  However, the examiner opined, 
acoustic trauma sufficient enough to cause tinnitus would 
likely also result in some degree of hearing loss, and, as 
indicated above, hearing was within normal limits for both 
ears.  For these reasons, and in the absence of any 
documentation to the contrary, it was the examiner's opinion 
that it was not likely that the veteran's tinnitus was 
related to noise exposure during his period of military 
service.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In November 2002 and April 2003 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
January 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
January 2004 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Moreover, all of the above 
notification documents must be read in the context of prior, 
relatively contemporaneous RO communications.  See Mayfield, 
supra, at 27.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain chronic diseases, 
including organic diseases of the nervous system (e.g., 
sensorineural hearing loss or tinnitus), become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  Nosebleeds and athletes foot 
are not included in this presumption law.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court,


which has stated, "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

C.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran has contended that he has bilateral hearing loss 
that is related to his military service.  However, the Board 
points out that his current level of hearing is not disabling 
for VA purposes.  Specifically, none of the pure tone 
thresholds from the May 2003 VA examination report or any 
post-service audio test was greater than 40 Hertz.  In 
addition, none of the pure tone thresholds for either ear was 
higher than 26 Hz.  Finally, speech recognition scores in 
both ears were higher than 94 percent.  Therefore, under 
38 C.F.R. § 3.385, the veteran does not demonstrate a level 
of hearing that is disabling, and the Board cannot grant 
service connection for such disorder.

While the veteran also underwent an audiological evaluation 
in April 2002, it was found that he had bilateral hearing 
within normal limits.  The Board notes the veteran's December 
2000 private treatment record that shows a diagnosis of mild 
sensorineural hearing loss.  While we do not doubt the 
veracity of this record, we are bound by the law that defines 
the level at which hearing loss is considered disabling for 
VA purposes.  The veteran's hearing has never demonstrated 
that level of loss.

The Board recognizes that the veteran believes that he has a 
bilateral hearing loss disability that is related to his 
military service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the level of 
hearing acuity demonstrated by the veteran is dispositive.  
It is not considered disabling for VA benefit purposes, and 
service connection is precluded.

As the evidence preponderates against the claim for service 
connection for bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.



D.  Tinnitus

The veteran has also contended that he suffers from tinnitus 
that is related to his military service.  Certainly, his May 
2003 VA examination report shows he complained of tinnitus.  
Therefore, the issue is whether this current disorder is 
related to his military service.

The Board recognizes the veteran's description of noise 
exposure in service.  However, there is no evidence in the 
veteran's service medical records that he complained of any 
hearing loss, tinnitus, or other adverse reaction to loud 
noise exposure while in service.  Furthermore, the veteran's 
ears were normal upon his discharge from service, and he did 
not report any complaints of tinnitus.

Most important, the May 2003 VA examiner provided the only 
medical opinion in the veteran's claims file as to his 
tinnitus, and opined that it was not likely related to his 
noise exposure in service.  The VA examiner explained his 
reasoning, indicating that if the veteran's in-service noise 
exposure had been severe enough to cause his tinnitus, it 
would have also caused hearing loss.  As described above, the 
veteran does not have disabling hearing loss.  Therefore, 
based on that opinion, and in the absence of any medical 
opinion to the contrary, the Board must deny the veteran's 
claim for service connection for tinnitus.

The Board also notes that the veteran indicated during his 
May 2003 examination that his tinnitus started between 
fifteen and twenty years ago.  Even evaluating this statement 
in the light most favorable to the veteran, his tinnitus 
began in 1983, four years after his separation from service, 
and certainly not within the one-year presumptive period for 
organic diseases of the nervous system.

The Board recognizes that the veteran believes that his 
tinnitus is related to noise exposure in service.  His 
sincerity is not in question.  However, as noted above, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette, supra.

As the evidence preponderates against the claim for service 
connection for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

E.  Recurrent Nosebleeds

The veteran has also contended that he suffers from recurrent 
nosebleeds that are a result of his military service.  While 
the veteran's service records do show one treatment for 
nosebleeds in September 1975, there is no other evidence of 
record, either during or after service, to show that the 
veteran was ever again treated for a nosebleed.

To grant service connection, the Board must find that the 
veteran has a current disability.  The veteran has submitted 
no records to show that he currently suffers from nosebleeds.  
While he has stated that he has recurrent nosebleeds, there 
is no medical evidence of record to show that he does in fact 
experience nosebleeds.  Without evidence of a current chronic 
disability, the veteran is lacking one of the requirements 
for service connection.  Therefore, the Board cannot grant 
service connection for recurrent nosebleeds.

The Board recognizes that the veteran believes that he has 
recurrent nosebleeds that are related to his military 
service.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms, 
the current diagnosis, or the condition causing the symptoms.  
See Robinette, supra.

As the evidence preponderates against the claim for service 
connection for recurrent nosebleeds, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

F.  Athletes Foot

The veteran has also contended that he incurred athletes foot 
in service.  He believes that he still suffers from this 
disorder and that it is related to service.  The Board notes 
that the veteran had one documented treatment for athletes 
foot in May 1979.  He indicated at that time he had suffered 
with the athletes foot for four months.  However, the 
veteran's feet were normal on examination for discharge, in 
November 1979.  There is no indication that the veteran 
sought any additional treatment for athletes foot while he 
was in service, and there is no indication that he suffered 
from the disorder at the time of separation.

When the veteran was examined while he was in the Navy 
Reserve, he noted he had a history of athletes foot.  
However, on clinical examination at that time, his feet were 
normal.  There is no evidence of record to show the veteran 
suffered again from athletes foot until April 2003, more than 
twenty years after separation from service.  There is also no 
medical opinion of record to show that the veteran's April 
2003 diagnosis of tinea pedis is related to his May 1979 
diagnosis of athletes foot.  There is no evidence of athletes 
foot in the twenty years separating these treatment records.  
Therefore, there is no evidence of chronicity or continuity 
of the disorder.

The Board recognizes that the veteran believes that his 
current diagnoses of tinea pedis is related to his single 
instance of athletes foot in service.  His sincerity is not 
in question.  However, while the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette, supra.

As noted above, because the evidence preponderates against 
the claim for service connection for the veteran's athletes 
foot, the benefit-of-the-doubt doctrine is inapplicable, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for recurrent nosebleeds is denied.

Service connection for athletes foot is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


